Citation Nr: 0006933	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  95-27 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected disabilities of the 
left and right knees.

2.  Entitlement to restoration of a 60 percent rating for a left 
knee disability, status post total knee replacement and revision.

3.  Entitlement to a rating in excess of 10 percent for arthritis 
of the right knee, for the period from September 1994 through 
October 1998.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
September 1947.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service connection 
for a low back disorder.  This appeal also arises from a 
September 1994 rating decision, in which the RO reduced the 
rating for the veteran's left knee disability from 60 percent to 
40 percent.  This appeal also arises from the RO's action in the 
September 1994 rating decision confirming a 10 percent rating for 
arthritis of the veteran's right knee.  The issue of entitlement 
to service connection for a low back disorder will be addressed 
in a remand that follows the decisions on the other issues on 
appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeals for restoration of 
a higher rating for a left knee disability, and for an increased 
rating for a right knee disability.

2.  The veteran had surgical replacement of his left knee in 
1986, and surgical revision of the prosthesis in 1991.

3.  Despite the 1991 surgery, the veteran's left knee continued 
to be impaired by chronic, sometimes severe, pain, and by 
instability.

4.  The evidence did not demonstrate "improvement" in the 
veteran's left knee disability at the time of a September 1994 
rating action which reduced the assigned evaluation from 60 
percent to 40 percent.

5.  During the period from September 1994 through October 1998, 
disability of the veteran's right knee was essentially manifested 
by arthritis, with limitation of extension to 10 degrees, and by 
moderate lateral instability.


CONCLUSIONS OF LAW

1.  As disability of the veteran's left knee had not been shown 
to have improved at the time of the reduction of the disability 
rating, the reduction of the rating was not warranted, and the 60 
percent rating must be restored.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.105, 3.344, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Code 5055 (1999).

2.  The criteria for a 30 percent disability rating for arthritis 
and lateral instability of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5257, 
5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Knee
The veteran appealed the RO's reduction of the rating for his 
service-connected left knee disability.  In 1942, while he was in 
service, the veteran sustained an injury to his left knee, with 
dislocation of the cartilage.  He underwent two surgeries on that 
knee during service.  After service, in 1968, he had another left 
knee surgery, with lateral meniscectomy.  He had a total knee 
replacement surgery in 1986.  In August 1991, he had surgery for 
revision of the total knee replacement.

In a May 1990 rating decision, the RO increased the rating of the 
veteran's left knee, status post total knee replacement, from 30 
percent to 60 percent, effective in January 1990.  In June 1994, 
the RO proposed to reduce the rating to 30 percent.  In September 
1994, the RO reduced the rating, but to 40 percent rather than 
the proposed 30 percent. 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (1999).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (1999).  Nevertheless, the present level 
of disability is of primary concern, and the past medical reports 
do not have precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  VA regulations provide, and the 
Court has emphasized, that evaluation of a musculoskeletal 
disability must include consideration of the veteran's ability to 
engage in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 C.F.R. 
§ 4.7 (1999).

Disability ratings that have continued at the same level for five 
years or more are considered to have become stabilized.  
38 C.F.R. § 3.344(c) (1999).  If a disability has not become 
stabilized, and the disability is likely to improve, the 
disability rating may be reduced if reexaminations disclose 
physical or mental improvement in that disability.  See 38 C.F.R. 
§ 3.344(c) (1999).  The 60 percent rating for the veteran's left 
knee disability was in effect for less than five years when the 
RO proposed a reduction.  The veteran had a total replacement of 
his left knee in 1986, and eventually thereafter problems 
developed that necessitated a new surgery, in August 1991, to 
revise the original installation of the prosthesis.  Thus, the 
determinative issue in this appeal is whether the veteran's left 
knee disability physically improved after the 60 percent rating 
took effect in January 1990.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has defined a well grounded claim as a plausible claim; 
one which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The veteran 
essentially contends that his left knee disability has not 
improved, or has not improved to the degree that the disability 
rating should be reduced.  The Board finds that the veteran's 
claim for restoration of the 60 percent rating is plausible and 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).

When a veteran has presented a well grounded claim, VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board finds that the 
facts relevant to the veteran's claim for restoration of the left 
knee rating have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in the 
development of his claim.

Under the rating schedule, replacement of the knee joint with a 
prosthesis is rated at 100 percent for one year following 
implantation of the prosthesis.  Thereafter, the disability is 
rated at 60 percent if there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  If 
there are intermediate degrees of weakness, pain, or limitation 
of motion, the disability is rated by analogy to Diagnostic Codes 
5256, 5261, or 5262.  The minimum rating for a prosthetic knee 
replacement is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 (1999).  Diagnostic Codes 5256, 5261, and 5262 address, 
respectively, the angle of a knee in ankylosis, the limitation of 
extension of a knee, and the severity of knee disability due to 
nonunion or malunion of the tibia and fibula.  38 C.F.R. § 4.71a 
(1999).

Medical records and statements from the veteran describe the 
veteran's problems with his left knee over the many years since 
1942.  After the knee replacement in 1986, the veteran had 
physical therapy, and he was able to walk when he was discharged 
from the hospital.  Medical records reflected that in 1989 the 
veteran began to note increased discomfort in the left knee.  In 
January 1990, a bone scan revealed a defect of the left knee 
prosthesis, suspected to be aseptic loosening of the tibia or 
patella.  On VA examination in April 1990, the veteran reported 
that he was able to walk less than one block.  The VA physician 
who examined him noted an antalgic gait bilaterally.  In August 
1991, the veteran had surgery on his left knee.  On follow-up in 
September 1991, he was walking with crutches.  VA outpatient 
treatment notes from June 1992 indicated that the veteran was 
continuing to use an elastic brace on his left knee.  In July 
1992, the veteran reported that his left knee was slightly 
better.  He walked using a cane.  He indicated that he did not 
limit his activities.  A physician who examined the veteran noted 
that he walked without a limp.  The examiner's assessment was 
that the left knee was improved, but that the veteran continued 
to have occasional feelings of instability.

VA outpatient treatment notes from July 1993 indicated that the 
veteran reported constant, aching pain in his left knee.  He 
reported that he could not walk more than two blocks because of 
increasing soreness in the knee.  He also indicated that the left 
knee gave way, and that he used a cane for stability.  On VA 
medical examination in April 1994, the veteran reported that he 
had pain and a sense of instability in his left knee.  The 
examiner noted moderate gait antalgia.  The left knee had full 
extension, and flexion to 105 degrees.  VA outpatient treatment 
notes from May 1994 reflected that the veteran reported pain, 
discomfort, and deformity in his left knee.  In July 1994, the 
veteran wrote that he continued to have very painful motion and 
weakness in his left knee.  He reported that he still had to use 
a cane to improve his stability.  In a September 1994 hearing at 
the RO, the veteran reported that he had constant pain in his 
left knee.  He reported that the pain worsened with greater use 
of the knee.  He reported that his left knee had a tendency to 
turn or twist, and that he used a cane to help stabilize himself 
and prevent falls.  The veteran reported that he had worked for 
the postal service, and that he had been retired since 1978.

In September 1994, private orthopedist Daniel A. D'Angelo, M.D., 
wrote that he had examined the veteran in August 1994.  Dr. 
D'Angelo noted that the veteran reported continuous soreness in 
his left knee, and a creaking sensation in the knee with walking.  
The veteran reported that the pain in the left knee increased 
throughout the day.  He stated that he took acetaminophen with 
codeine for the severe pain.  The veteran reported that he used a 
cane if he had to leave the house and do any walking.  On 
examination, Dr. D'Angelo noted that the veteran had definite 
crepitation and a clunking of his left knee with flexion and 
extension.  The left knee had full extension, and flexion to 100 
degrees.  The veteran walked with a definite limp of the left 
lower extremity.  X-rays showed that the left knee prosthesis was 
in satisfactory position with some minimal varus.  Dr. D'Angelo 
expressed the opinion that the veteran had a 50 percent permanent 
partial impairment of his left knee.

As mentioned previously, the RO proposed in June 1994 to reduce 
the assigned evaluation of 60 percent.  In a rating action dated 
in September 1994, a reduction to 40 percent was accomplished.

VA outpatient treatment notes from October 1995 indicated that 
the veteran had crepitus in his left and right knees.  On VA 
medical examination in September 1997, the veteran reported pain 
and instability in both knees.  He wore braces on both knees, and 
used a cane.  The examining physician noted that the veteran 
walked with an obvious altered gait.  The passive range of motion 
of the left knee was 0 to 90 degrees, and the active range of 
motion was -10 degrees to 90 degrees.  The left knee had 
significant anterior and posterior translation and mediolateral 
laxity to stressing.  The examiner found that there was 
instability of the left knee.

In July 1999, the veteran had a hearing in Washington, D.C., 
before the undersigned Member of the Board.  The veteran reported 
that he had instability in his left knee, and that he wore a 
brace on his left knee and used a cane when walking.

The veteran had a total replacement of the left knee in 1986, and 
he began to experience increased pain in the knee in 1989.  
Physicians suspected loosening of the prosthesis, and the veteran 
had a revision of the knee replacement surgery in August 1991.  
As the increased problems with the left knee that began in 1989 
were addressed by surgery, it is plausible that change in the 
condition of the left knee could follow the surgery.  The medical 
records indicate that the veteran's ability to walk became 
somewhat better after the 1991 surgery than it was shortly before 
the surgery.  The medical records reflect, however, that the 
veteran has had considerable problems with his left knee even 
after the 1991 surgery.  The medical reports and the veteran's 
accounts indicate that from 1991 through 1999 the condition of 
the veteran's left knee has generally been characterized by 
constant pain that increases with activity, and by instability, 
which is addressed by the use of a brace and a cane.  Based on 
all of the evidence, the Board finds that the overall impairment 
of the veteran's left knee is not shown to have been improved at 
the time the reduction was accomplished, when assessed against 
the condition of the knee when the 60 percent rating became 
effective.  The manifestations of the left knee disability, 
including chronic pain and instability, are found to have been 
consistent with the criteria for a 60 percent rating, and to have 
warranted continuation of that rating.  Therefore, the Board 
grants the veteran's claim for restoration of the 60 percent 
rating.

Right Knee
In a May 1991 decision, the Board granted service connected for a 
disability of the veteran's right knee, secondary to his service-
connected left knee disability.  In a June 1991 rating decision, 
the RO assigned a 10 percent rating for the right knee 
disability, described as arthritis of the right knee.  In a 
September 1994 hearing at the RO, the veteran requested a rating 
in excess of 10 percent for his right knee arthritis.  The RO 
denied an increased rating in a September 1994 rating decision, 
and the veteran appealed that denial.  In November 1998, the 
veteran underwent total knee replacement surgery on his right 
knee.  In a March 1999 rating decision, the RO assigned a 100 
percent rating for the right knee replacement, effective in 
November 1998, with reversion to a 30 percent rating effective in 
January 2000.

The veteran perfected an appeal from the September 1994 denial of 
an increased rating for arthritis of the right knee, and that 
appeal is presently before the Board.  The November 1998 total 
knee replacement surgery on the veteran's right knee changed the 
nature of his right knee disability and the rating of the 
disability.  Therefore, the issue currently before the Board is 
the rating for the veteran's arthritis from his September 1994 
claim for an increased rating until the replacement surgery in 
November 1998.

A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity of 
the disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  In September 1994, the veteran 
essentially claimed that the arthritis in his right knee had 
worsened.  Therefore, the Board finds that his claim for an 
increased rating is a well grounded claim.  The Board also finds 
that the facts relevant to that claim have been properly 
developed, and that VA has satisfied its statutory obligation to 
assist the veteran in the development of that claim.

Under the rating schedule, arthritis is rated according to the 
limitation of motion of the affected joint.  When the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, the arthritis may be rated at 10 percent for each major 
joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
Limitation of flexion of leg at the knee is rated at 0 percent if 
flexion is limited to 60 degrees, 10 percent flexion is limited 
to 45 degrees, 20 percent if flexion is limited to 30 degrees, 
and 30 percent if flexion is limited to 15 degrees.  38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5260 (1999).  Limitation of extension of 
the leg at the knee is rated as 0 percent if extension is limited 
to 5 degrees, 10 percent if extension is limited to 10 degrees, 
20 percent if extension is limited to 15 degrees, 30 percent if 
extension is limited to 30 degrees, 40 percent if extension is 
limited to 30 degrees, and 50 percent if extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).

In VA outpatient treatment notes dated in July 1993, the treating 
physician noted that the veteran's right knee had excessive 
motion laterally.  It was reported that an earlier brace for the 
right knee had been too tight, and fitting for a new right knee 
brace was planned.  On VA medical examination in April 1994, the 
veteran reported pain in his left and right knees.  The examining 
physician noted that the veteran walked with moderate gait 
antalgia.  The examiner noted considerable genu varum of the 
right knee, with an internal rotation deformity of the right leg.  
The examiner noted that the veteran had imbalance when walking, 
and that the veteran's right shoe showed greater wear along the 
outer edge.  The examiner commented that progressive deformity of 
the right knee, with osteoarthritis, was in part secondary to 
weight transfer from the veteran's disabled left leg.  In 
September 1994, VA x-rays of the veteran's right knee showed 
degenerative changes that were noted to be increased compared to 
x-rays taken in November 1993.

Dr. D'Angelo, a private orthopedist who examined the veteran in 
August 1994, noted the veteran's report that he had placed most 
of his weight on his right leg after his left knee replacement in 
1986.  The veteran reported that he had gradually become aware of 
increasing pain in his right knee.  The veteran reported that at 
times he felt as though his right knee were going to cave into 
valgus.  He reported that he had pain in his right knee with any 
walking.  He reported intermittent swelling of the right knee.  
Dr. D'Angelo found that the range of motion of the veteran's 
right knee was from 0 to 150 degrees.  There was minimal laxity 
of the medial collateral ligament of the right knee.  There was a 
definite varus deformity of the right knee.  X-rays showed 
moderate degenerative arthritis, with narrowing of the medial 
joint space.  Dr. D'Angelo expressed the opinion that the varus 
deformity and degenerative arthritis of the veteran's right knee 
produced a 15 percent permanent partial impairment of the right 
lower extremity at the knee.

In a September 1994 hearing at the RO, the veteran asserted that 
he had pain and limitation of motion in his right knee that would 
warrant a higher rating.  He reported that he had been given a 
brace for his right knee in 1993.  He reported that his right 
knee bowed, and was unstable.  He reported that he would probably 
lose his balance and fall backwards if he did not wear a brace to 
hold his right knee in a stable position.  He reported that he 
also had diminished strength in his right knee.

VA outpatient treatment notes reflected that, in February 1995, 
the veteran reported ongoing pain from severe degenerative joint 
disease in his right knee, and that adjustment of his right knee 
brace was needed.  In September 1995, the veteran reported that 
his right knee brace no longer provided relief.  The range of 
motion of the right knee was 0 to 100 degrees, with crepitus.  In 
September and October 1995, treating physicians noted that total 
replacement of the veteran's right knee was being considered.  In 
October 1995, a treating physician noted a decreased range of 
motion of the right knee due to pain.

On VA examination in September 1997, the veteran reported pain 
and progressive bowing of his right knee over the preceding ten 
to twelve years.  He reported that total replacement of the right 
knee was being considered, but that surgery was precluded by 
other medical problems.  He reported that he currently had pain 
and instability in his right knee.  He reported that he wore a 
brace on the right knee, and used a cane when walking.  The 
examining physician observed severe varus deformity of the 
veteran's right knee.  The right knee had increased anterior 
translation to Lachman and anterior drawer testing.  There was 
marked medial joint line tenderness.  The active range of motion 
of the right knee was from 10 degrees short of full extension to 
115 degrees of flexion.  The passive range of motion was from 0 
to 115 degrees.  X-rays of the right knee showed severe 
degenerative changes.  The examiner concluded that the veteran's 
right knee had arthritis, and anterior and medial laxity.

VA outpatient treatment notes from April and May 1998 indicate 
that the veteran had adjustments of a brace for his right knee.  
It was noted that the brace relieved medial compartment pressure, 
but did not help with some of the lateral ligament instability.

In September 1998, private orthopedist Richard R. Pelker, M.D., 
Ph.D., reported that he had examined the veteran's knees.  The 
veteran reported that he used a cane, and that his walking was 
limited to one or two blocks.  He reported that he had difficulty 
going up and down stairs.  Dr. Pelker reported that the veteran's 
right knee was aligned approximately 14 degrees of varus.  The 
range of motion was from 10 degrees short of full extension to 
115 degrees of flexion.  The knee appeared stable to stress on 
examination.  There was joint line and patellofemoral tenderness.  
Right knee x-rays showed "severe degenerative joint disease 
especially medially with just about complete joint space 
obliteration."  Dr. Pelker discussed with the veteran a total 
replacement of the right knee, and the veteran agreed to schedule 
that procedure.  The veteran underwent the right knee replacement 
surgery in November 1998.

In his July 1999 hearing before the undersigned Board Member, the 
veteran noted that, prior to his right knee replacement surgery, 
he had worn a brace on his right knee since 1990.

Medical records reflect that the condition of the veteran's right 
knee from 1994 to 1998 was characterized by limitation of motion, 
varus deformity, and lateral instability.  In examinations later 
in that period, extension of the knee was limited to 10 degrees.  
That limitation of extension is consistent with a 10 percent 
rating under Diagnostic Code 5261.  The measured flexion of the 
right knee was limited, but not to a degree that is compensable 
under Diagnostic Code 5260.  Under the rating schedule, lateral 
instability of the knee is rated at 10 percent if slight, 20 
percent if moderate, and 30 percent if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  The medical records and 
the veteran's statements reasonably support a finding that the 
veteran's right knee had a moderate degree of lateral instability 
during the 1994 to 1998 period.  Taking into account the 
limitation of motion, lateral instability, and pain with use of 
the veteran's right knee, the Board finds that the evidence 
reasonably supports a 30 percent rating for the overall 
disability of the veteran's right knee from September 1994 
through October 1998.

Review of the record reveals that the RO did not expressly 
consider referral of the issue of the rating of the veteran's 
right knee disability to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
This regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  The 
governing criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
has further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record with 
these mandates in mind, and finds no basis for further action on 
this question.  VAOPGCPREC 6-96 (1996).


ORDER

Restoration of a 60 percent rating for a left knee disability, 
status post total knee replacement and subsequent revision, is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.

Entitlement to a 30 percent rating for a right knee disability, 
to include arthritis and lateral instability, for the period from 
September 1994 through October 1998, is granted, subject to laws 
and regulations controlling the disbursement of monetary 
benefits.


REMAND

The veteran contends that his service-connected left and right 
knee disabilities caused or substantially contributed to his low 
back disorders.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may also be granted 
for a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  The veteran has a long history of knee disorders.  He 
has had total replacement of both knees with prostheses.

In a July 1999 hearing before the undersigned Board Member, the 
veteran reported that his right leg has been found to be shorter 
than his left leg.  He asserted that his knee problems, including 
the leg length discrepancy, caused him to have difficulty 
walking, and an altered gait.  He contends that these 
longstanding problems caused stress and damage to his low back.  
The veteran reported that Dr. Wetmore, a private physician who 
treated him, led him to understand that there was a connection 
between his knee problems and his low back disorder.  The claims 
file contains a brief record from Robert S. Wetmore, M.D., but 
complete records of Dr. Wetmore's treatment of the veteran have 
not been received.  As the veteran has identified Dr. Wetmore as 
a source of information regarding the etiology of his back 
disorder, the Board will remand the case to obtain the complete 
treatment records.  In addition, the veteran should receive a VA 
medical examination, with review of the claims file, in order to 
obtain a medical opinion as to the likelihood of a relationship 
between his longstanding knee disabilities and his current back 
disorders.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the necessary waiver from the 
veteran, and should request complete records of 
treatment of the veteran by Robert S. Wetmore, M.D.  
The records obtained should be associated with the 
claims file.

2.  The RO should schedule the veteran for a VA 
orthopedic examination to obtain information as to the 
relationship, if any, between the veteran's current low 
back disorders and his service-connected left and right 
knee disorders.  The examining physician must be 
provided with the veteran's claims file, including all 
records obtained from Dr. Wetmore, and a copy of this 
remand, for review prior to the examination.  The 
examiner should provide an opinion as to the etiology 
of the veteran's lumbar spinal stenosis, 
spondylolisthesis, and any other current low back 
disorder identified by examination and review of the 
records.  In particular, the examiner should be asked 
to state an opinion as to whether it is as likely as 
not that the effects of the veteran's left and right 
knee disabilities caused or substantially contributed 
to any of his current low back disorders.  The examiner 
should explain the reasons and bases for the 
conclusions reached.

3.  The RO should inform the veteran that he may submit 
additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

After the completion of the foregoing development, the RO should 
review the case.  If the decision on any issue remains adverse to 
the veteran, he and his representative should be furnished with a 
supplemental statement of the case and afforded an opportunity to 
respond.  Thereafter, the case should be returned to the Board 
for appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



